Exhibit 99.1 SXC HEALTH SOLUTIONS ANNOUNCES RECORD SECOND QUARTER FINANCIAL RESULTS 2009 guidance revised higher based on solid year-to-date performance and positive outlook for the remainder of the year Lisle, Illinois, August 6, 2009 - SXC Health Solutions Corp. (“SXC” or the “Company”) (NASDAQ: SXCI, TSX: SXC), announces its financial results for the three- and six-month periods ended June 30, 2009.Financial references are in U.S. dollars unless otherwise indicated. Q2 2009 Highlights • Revenue was $320.8 million, compared to $227.8 million in Q2 fiscal 2008 • Gross profit was $47.2 million, compared to $29.8 million in Q2 fiscal 2008 • Adjusted EBITDA¹ was $23.7 million compared, to $9.6 million in Q2 fiscal 2008 • GAAP net income increased to $12.0 million, or $0.47 per share (fully-diluted), compared to $3.3 million, or $0.14 per share (fully-diluted), in Q2 fiscal 2008 • Non-GAAP adjusted earnings per share¹ (diluted), which excludes the NMHC transaction-related amortization, was $0.53, compared to $0.21 in Q2 fiscal 2008 • Cash from operations was $19.8 million, compared to $9.0 million in Q2 fiscal 2008 • Adjusted prescription claim volume1 for the PBM segment was 8.9 million in Q2 fiscal 2009 • Gross margin per adjusted prescription for the PBM segment was $3.88 in Q2 fiscal 2009 • Transaction processing volume for the HCIT segment was 98.8 million in Q2 fiscal 2009 • Closed a multi-year, multi-million dollar agreement with Prime Therapeutics LLC • Awarded a contract to provide PBM technology solutions and services for the Commonwealth of Virginia's Medicaid drug rebate program • Subsequent to quarter-end, won a contract to provide PBM solutions to the Ohio Bureau of Workers' Compensation, the largest workers compensation organization in the U.S. • Subsequent to quarter-end, won a PBM services contract with Presbyterian Health Plan valued at $150 million annually “Driven by new contract wins, strong client retention, cross-sell selling success and operational synergies, we generated record sales and profitability in the second quarter,” said Mark Thierer, President and CEO of SXC. “As the Technology-Enabled PBM, we continue to benefit from our flexible and diversified business model which enables us to service a broad number of market verticals and a wide range of customers within each segment. This diversification has helped us to grow our business and expand our sales pipeline during difficult economics times. As a result of our strong financial and operational performance in the first half of the year and our positive outlook for the second half, we are once again raising our fiscal 2009 financial targets.” Financial Review Revenue and gross profit segmented by PBM and HCIT was as follows: Effective with the acquisition of NMHC, the Company evaluates segment performance based on revenue and gross profit. A reconciliation of the Company’s business segments to the consolidated financial statements for the three- and six-month periods ended June 30, 2009 and 2008 is as follows (in thousands): Three months ended June 30, (unaudited, in thousands) PBM HCIT Consolidated Q2 2009 Q2 2008 Q2 2009 Q2 2008 Q2 2009 Q2 2008 Revenue $ Gross profit $ Gross profit % ²Six months ended June 30, (unaudited, in thousands) PBM HCIT Consolidated YTD 09 YTD 08 YTD 09 YTD 08 YTD 09 YTD 08 Revenue $ Gross profit $ Gross profit % PBM revenue was $293.9 million for Q2 2009, compared to $204.9 million for Q2 2008. PBM revenue for the year-to-date (YTD) period was $561.7 million, compared to $204.9 million in the prior year. Q2 2009 HCIT revenue was $26.9 million, compared to $22.9 million in the same period in 2008.Recurring revenue consisted of transaction processing revenue of $15.7 million, compared to $11.9 million in Q2 2008 and maintenance revenue of $4.5 million, compared to $4.1 million in Q2 2008. Recurring revenue accounted for 75% of HCIT revenue in Q2 2009, compared to 70% in Q2 2008. Q2 2009 non-recurring revenue consisted of professional service revenue of $3.8 million, compared to $3.1 million in Q2 2008, and system sales revenue of $3.0 million, compared to $3.8 million in Q2 2008. For the YTD period, HCIT revenue was $50.1 million, compared to $47.2 million in the prior year period. Transaction processing revenue for the YTD period was $29.4 million, compared to $26.5 million in the prior year period. Maintenance revenue for the YTD period was $9.0 million, compared to $8.3 million in the prior year period. Recurring revenue in the YTD period accounted for 77% of HCIT revenue compared to 74% in the prior year period. Professional services revenue for the YTD period was $7.4 million, compared to $6.9 million in the prior year period.System sales revenue for the YTD period was $4.3 million, compared to $5.5 million in the prior year period. Product Development Costs Product development costs for Q2 2009 were $3.0 million, compared to $2.5 million in Q2 2008.Product development costs for the YTD period were $6.2 million, compared to $4.9 million in the prior year period. Product development remains a key priority for SXC as the Company seeks to develop enhancements to existing products and the launch of new offerings. Selling, General and Administration (“SG&A”) Costs SG&A costs for Q2 2009 were $21.9 million, compared to $19.6 million in Q2 2008.SG&A for the YTD period was $42.7 million, compared to $25.4 million in the prior year period. The increase is primarily due to the acquisition of NMHC which occurred in May 2008 and other initiatives to expand the Company’s sales and support capabilities. Adjusted EBITDA¹ Q2 2009 adjusted EBITDA was $23.7 million, compared to $9.6 million in Q2 2008. Adjusted EBITDA for the YTD period was $40.0 million, compared to $15.9 million in the prior year period. The year-over-year growth in adjusted EBITDA was due primarily to the addition of the NMHC business, new contract wins, improved purchasing efficiencies on prescription drugs, and cost synergies generated from the acquisition. Income Taxes The Company recognized income tax expense of $5.2 million in Q2 2009, representing an effective tax rate of 30%, compared to an income tax expense of $0.5 million in Q2 2008, representing an effective tax rate of 14%. Income tax expense for the YTD period was $8.1 million, representing an effective tax rate of 29%, compared to an income tax expense of $2.2 million in the prior year period, representing an effective tax rate of 25%. The change in the effective tax rate is due primarily to greater earnings in 2009. Net Income The Company reported Q2 2009 net income of $12.0 million, or $0.47 per share (fully-diluted), which included $2.4 million of intangible amortization, compared to $3.3 million, or $0.14 per share (fully-diluted), which included $2.4 million of intangible amortization, in Q2 2008. Net income for the YTD period was $19.7 million, or $0.79 per share (fully-diluted), which also included $5.2 million of intangible amortization, compared to net income in the prior year period of $6.6 million, or $0.29 per share (fully-diluted), which included $2.8 million of intangible amortization. Cash from Operations SXC continues to generate strong cash from operations. For Q2 2009, the Company generated $19.8 million of cash through its operations, compared to $9.0 million during Q2 2008. The Company’s quarterly cash flows can be impacted by the timing of pharmacy deposit and rebate payments it receives for certain customers. For the YTD period, SXC generated cash from operations of $31.7 million, compared to $17.0 million in the prior year period. At June 30, 2009 and December 31, 2008, SXC had cash and cash equivalents totalling $96.6 million and $67.7 million, respectively. The Company believes that its cash on hand, together with cash generated from operating activities and amounts available under its existing credit facility, will be sufficient to support planned operations through the foreseeable future. 2009 Financial Guidance With today’s announcement, SXC is revising its financial targets for 2009: • Revenue of $1.35-$1.4 billion versus prior estimate of $1.25-$1.35 billion • Gross profit of $166-$171 million versus prior estimate of $145-$155 million • Fully-diluted GAAP EPS (including all transaction-related amortization) of $1.42-$1.50 versus prior estimate of $0.93-$1.01 • Adjusted EBITDA of $78-$81 million versus prior estimate of $57-$60 million • Fully-diluted Non-GAAP adjusted earnings per share¹ (excluding the NMHC transaction-related amortization) of $1.62-$1.70 versus prior estimate of $1.13-$1.21 Notice of Conference Call
